LATTIMORE, J.
Conviction of burglary; punishment, four years in the penitentiary.
There is no brief on file for appellant. He introduced but one witness, who gave no testimony of any materiality. The place -of business of witness Glenn, in Lufkin, Tex., was burglarized on the night of April 5th. The safe was blown. White soap was used in the operation; grease was also used, ap-. parently to prevent finger prints. Parts of •4wo pieces of cloth were found in the burglarized house. Appellant and a companion had been staying in the town. They apparently had no business. They were arrested on the day following the burglary in a neighboring town. In their car were found pieces of cloth torn to correspond with the pieces of cloth found in the burglarized building. In the jaws of knives and upon other things in said car were found white soap and grease corresponding with that found around the safe blown open in the burglarized place of business.
There are no bills of exception in the record, and the only question raised .is as to the sufficiency of the testimony. The court submitted the case to the jury upon the theory of circumstantial evidence. We are of opinion that the evidence justified the conclusion reached by the jury.
Finding no error in the record, the judgment will be affirmed.